Case 9:19-cv-81327-XXXX Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 5


                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


 JESICA CROCI,

           Plaintiff,

 vs.

 ZIPZAP LLC, a Florida Limited
 Liability Company, and TALI
 BENAYON, an individual,
 jointly and severally,

           Defendants.
                                        /

                                   COMPLAINT FOR DAMAGES

           Plaintiff, JESICA CROCI, sues Defendants, ZIPZAP LLC, a Florida limited liability company

 and TALI BENAYON, an individual, and shows:

                                             Introduction

           1.      This is an action by JESICA CROCI against her former employer for minimum

 wages pursuant to the Fair Labor Standards Act and unpaid wages pursuant to Florida law. Plaintiff

 seeks damages and a reasonable attorney’s fee.

                                              Jurisdiction

           2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206

 and breach of contract. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

           3.      The claim arose within the Southern District of Florida, which is where venue is

 proper.

                                    Parties and General Allegations

           4.      Plaintiff, JESICA CROCI, (“CROCI”) a resident of Miami-Dade County, was at all

 times material, employed by ZIPZAP LLC, as a store manager, was an employee as defined by 29
Case 9:19-cv-81327-XXXX Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 5


 U.S.C. § 203(e), and during her employment with ZIPZAP LLC., was engaged in commerce or in

 the production of goods for commerce.

        5.       Defendant, ZIPZAP LLC, is a Florida limited liability company with headquarters in

 Palm Beach County, Florida, doing business in the Southern District of Florida, is an enterprise

 engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C. § 203(d) and

 (s)(1), in that it has employees engaged in commerce or in the production of goods for commerce,

 or that has employees handling, selling, or otherwise working on goods or materials that have been

 moved in or produced for commerce by any person; and it is an enterprise whose annual gross

 volume of sales made or business done is not less than $500,000 (exclusive of excise taxes at the

 retail level that are separately stated) which has employees subject to the provisions of the FLSA,

 29 U.S.C. § 206.

        6.       Defendant, TALI BENAYON (“BENAYON”), is a managing member of ZIPZAP

 LLC, with operational control and direct control over the day to day operations, including

 compensation of employees and the setting of work schedules of persons working at ZIPZAP LLC,

 and therefore is an employer under the FLSA.

                Count I – Violation of FLSA by Defendant KLDC – Minimum Wage

        7.       Plaintiff, JESICA CROCI, realleges, as if fully set forth in Count I, the allegations of

 Paragraphs 1 through 6 above.

        8.       CROCI worked for ZIPZAP LLC for several hours during the last pay period of her

 employment, August 6, 2019 through August 21, 2019 but received no compensation whatsoever

 for the work performed.

        9.       On or about August 22, 2019, Defendant BENAYON sent a text message to CROCI

 advising her that she would not be paid her final paycheck because CROCI allegedly stole company

 merchandise.
Case 9:19-cv-81327-XXXX Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 5


         10.    CROCI denied that she stole anything. Rather, BENAYON was angry with CROCI

 because CROCI resigned her position with the company. Because BENAYON was angry, she

 leveled false allegations against CROCI in an effort to justify not paying her final paycheck.

         11.    ZIPZAP’s failure to pay CROCI her final paycheck violates 29 U.S.C. § 206(a)(1) by

 not paying her at least a minimum wage.

         12.    CROCI is entitled pursuant to the FLSA to recover from Defendant ZIPZAP and

 BENAYON:

                a.      The applicable minimum wage in effect at the times she worked without

 receiving compensation;

                b.      As liquidated damages, an amount equal to the unpaid minimum wage she is

 owed;

                c.      The costs of this action, and;

                d.      A reasonable attorney’s fee.

         WHEREFORE, Plaintiff prays that this Honorable Court:

                a.      Enter judgment for CROCI and against ZIPZAP and BENAYON on the basis

 of their willful violations of the FLSA;

                b.      Award CROCI actual and compensatory damages in the amount shown to be

 due for unpaid minimum wages;

                c.      Award CROCI an equal amount in liquidated damages;

                d.      Award CROCI reasonable attorneys’ fees and costs of suit; and

                e.      Other such relief as this Court deems just.

                     Count II – Breach of Contract by Defendant ZIPZAP, LLC.
                                           Unpaid Wages

         13.    Plaintiff, JESICA CROCI, realleges, as if fully set forth in Count II, the allegations of

 Paragraphs 1 through 12 above.
Case 9:19-cv-81327-XXXX Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 5


       14.      Defendant agreed to pay the Plaintiff $10.00 per hour in exchange for Plaintiff

 performing services for Defendant as store manager.

       15.      Plaintiff performed all conditions precedent to her entitlement to payment of her agreed

 upon wages.

       16.      By failing to pay Plaintiff her agreed upon wages, Defendant has violated the Florida

 common law, and now owes Plaintiff her agreed upon wages that she was not paid for.

       17.      Plaintiff is entitled pursuant to the Florida common law, to recover from Defendant:

                a.         her agreed upon wages earned but for which she did not receive compensation;

                b.         the costs of this action; and

                c.         a reasonable attorney’s fees.

       WHEREFORE, Plaintiff, JESICA CROCI, prays that this Honorable Court:

                a.         enter judgment for Plaintiff and against Defendant on the basis of its willful

 violations of the Florida common law;

                b.         award Plaintiff actual and compensatory damages in the amount shown to be

 due for unpaid wages;

                c.         award Plaintiff’s reasonable attorney’s fees and costs of suit pursuant to Florida

 Statutes § 448.08; and,

                d.         other such relief as this Court deems just.

                                                 Jury Demand

        Plaintiff demands trial by jury.
Case 9:19-cv-81327-XXXX Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 5


 Dated: September 27, 2019
 Plantation, Florida
                                   Respectfully submitted,


                                   s/Robert S. Norell
                                   Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                   E-Mail: rob@floridawagelaw.com
                                   ROBERT S. NORELL, P.A.
                                   300 NW 70th Avenue
                                   Suite 305
                                   Plantation, FL 33317
                                   Telephone: (954) 617-6017
                                   Facsimile: (954) 617-6018
                                   Counsel for Plaintiff
